Citation Nr: 0834093	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neurological 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA).  The RO denied 
the claim of entitlement to service connection for a 
neurological disorder. 

The veteran was afforded a hearing on February 25, 2008.  A 
copy of the hearing transcript is associated with the 
veteran's claims file.


FINDING OF FACT

A current diagnosis of a neurological disability is not of 
record.


CONCLUSION OF LAW

A neurological disability was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  See also 38 C.F.R. § 3.303.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 
3.309(e).  

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Additionally, the 
Secretary of VA has determined that a positive association 
does not exist between other nonspecified diseases and 
herbicide exposure.  See 72 Fed. Reg. 32,395--32,407 (June 
12, 2007).

Service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis

The veteran asserts that he is entitled to service connection 
for a neurological disability, which he states is 
attributable to service, as it became manifest in 1978.  

A review of the veteran's service treatment records is 
negative for evidence of a neurological disorder.  The 
service treatment records show no complaints, findings or 
diagnosis of a neurological condition.  The veteran's 
separation examination also makes no mention of any 
neurological findings or complaints.

The veteran contends that his disability began in 1978.  
There are no medical records on file to support the veteran's 
contentions.  A neurology consultation dated in November 
2004, shows that the veteran does not have neurological 
deficits and the examiner stated that his symptoms of 
disequilibrium may be due to a peripheral vestibular 
disorder.

The veteran received a VA examination in April 2006.  The 
examiner reported that the veteran had neurological symptoms, 
which the veteran described as feeling constantly weak, 
falling and having tingling in his hands.  However, the 
examiner noted that the veteran was neurologically sound. 

After reviewing the veteran's claims folder, the Board finds 
that the veteran's claim seeking service connection for a 
neurological disability must be denied.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

While the veteran reported symptoms relating to a 
neurological disorder, symptoms alone are not enough to 
establish a current disability, a diagnosis must be of 
record.  The veteran has failed to produce any medical 
evidence showing treatment for or a diagnosis of this 
condition.  Moreover, his service treatment records are 
silent for this condition.  There is also no medical evidence 
that the veteran presented for neurological problems within a 
year of his separation from service.

Accordingly, in the absence of competent medical evidence 
that a neurological disorder exists, the criteria for 
establishing service connection for that condition have not 
been met.  38 C.F.R. § 3.303.

Although the veteran contends that he has symptoms of a 
neurological disability related to his service, as a layman 
he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As an aside and in the alternative, the Board notes that even 
if a neurological disorder is present, there is no evidence 
of record demonstrating that it was incurred in or in any way 
related to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in an October 2005 letter.  The veteran 
was provided with proper notice of elements (4) and (5) 
(degree of disability and effective date) in a March 2006 
letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA medical records.  VA also provided 
the veteran with a neurological consultation in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a neurological 
disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


